DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, 7-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "a same boundary" in line 5.  The term “same” requires another point or another boundary to compare with “the at least one point” or the boundary where the at least one point belongs to. The lack of a comparison target or object renders the claim indefinite.
Claim 6 recites the limitations "the same point” in line 8 and “the same boundary" in line 9.  The term “same” requires another point or another boundary to compare with “the point” or a boundary. The lack of these comparison targets or objects renders the claim indefinite. For the merit of the examination, “the same point” will read “the point” and “of the same boundary” is removed from consideration.
Claim 7 recites the limitation “the same boundary" in line 5.  This limitation renders the claim vague and indefinite due to the same rationale as claim 6 above.
Claim 8 recites the limitation “the same boundary" in line 4.  This limitation renders the claim vague and indefinite due to the same rationale as claim 6 above.
Claim 9 recites the limitations “the same point” in line 4, and  “the same boundary" in line 12.  These limitations render the claim vague and indefinite due to the same rationale as claim 6 above. In addition, “the multiplication result” recited in line 7, “the addition operation result” lack the antecedent basis. Moreover, “each boundary” recited in claim 13 is vague since there is only one boundary, i.e. “the same boundary”. Therefore, the term “each” would not be applicable to a single entity. 
Claims 7-15 are rejected due to their dependencies to claim 6 above.
Claim 12 recites a limitations “the processing element” which lacks the antecedent basis.
Claim 18 recites the limitation “the same boundary" in line 4.  This limitation renders the claim vague and indefinite due to the same rationale as claim 6 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 11, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parashar (Parashar, Angshuman, et al. "SCNN: An accelerator for compressed-sparse convolutional neural networks." ACM SIGARCH computer architecture news 45.2 (2017): 27-40.).
Regarding claim 1, Parashar teaches a processing system comprising:
a temporary memory (Fig. 6, Weight FIFO, IARAM,OARAM, page 33, section 4.2, a weight buffer, input/output activation RAMs, A accumulation buffers);  
5a flow controller (page 33, section 4.2, the layer sequencer, each PE’s state machine) configured to control a feature and a weight to be stored at a point of the temporary memory, and, when at least one of the feature and the weight has a value of 0, to control next feature and next weight to be overwritten at the point (Fig. 7, weight compression, only non-zero values are written into the buffer, see Compression section under section 4.2, pages 33 and 34); and 
a processing element configured to perform a multiplication 10operation on a value of the feature and a value of the weight in the temporary memory and an addition operation on the multiplication result (Fig. 6, FxI multiplier array and A accumulator buffers).
Regarding claim 5, all the limitations of claim 1 are taught by Parashar.
Parashar further teaches the processing system, wherein the temporary memory includes a scratch pad (Fig. 6, A accumulation buffers).
Regarding claim 6, Parashar teaches a processing system comprising:
a temporary memory including a plurality of points (Fig. 6, Weight FIFO, IARAM,OARAM, page 33, section 4.2, a weight buffer, input/output activation RAMs, A accumulation buffers);  
5a flow controller (page 33, section 4.2, the layer sequencer, each PE’s state machine) configured to control a feature, a weight, and a boundary flag to be stored at a point of the temporary memory (Figs. 6 and 7, input weights, activations, and index vector for non-zero values), and, when at least one of the feature and the weight has a value of 0, to control next feature and next weight to be overwritten at the point (Fig. 7, weight compression, only non-zero values are written into the buffer, see Compression section under section 4.2, pages 33 and 34); and 
a processing element configured to perform a multiplication 10operation on a value of the feature and a value of the weight stored at the point in the temporary memory and an addition operation on the multiplication operation results (Fig. 6, FxI multiplier array and A accumulator buffers).
Regarding claim 10, all the limitations of claim 6 are taught by Parashar.
Parashar further teaches the processing system, further comprising:
a main memory (Figs. 5-6, DRAM, page 33, section 4.1);
a memory interface configured to access the main memory (page 33, section 4.1, a DRAM controller); and  
5an on-chip memory configured to store features and weights read from the main memory through the memory interface, wherein the flow controller stores the features and weights stored in the on-chip memory in the temporary memory (Figs. 5-6, DRAM, page 33, section 4.1, the weights and activations from DRAM, Fig. 6, DRAM to Weight FIFO and IARAM/OARAM).
Regarding claim 11, all the limitations of claim 10 are taught by Parashar.
Parashar further teaches the processing system, wherein the flow controller repeatedly reads and duplicates some of the features stored in the on-chip memory in the process in which the features stored in the on-chip memory are stored in the temporary memory (Fig. 6, DRAM to Weight FIFO and IARAM/OARAM, section 4.1 a layer sequencer orchestrates the movement of weights and activations).
Regarding claim 13, all the limitations of claim 10 are taught by Parashar.
Parashar further teaches the processing system, wherein the main memory includes a dynamic random access memory (DRAM) (Figs. 5 and 6, DRAM), and the on-chip memory includes a static random access memory (SRAM) (page 35, left column, line 4, on-chip SRAM).
Regarding claim 14, all the limitations of claim 6 are taught by Parashar.
Parashar further teaches the processing system, wherein the temporary memory includes a scratch pad (Fig. 6, A accumulator buffers).
Regarding claim 15, all the limitations of claim 6 are taught by Parashar.
Parashar further teaches the processing system, further comprising: a 5plurality of processing elements (Fig. 5, PEs) and a plurality of flow controllers (page 33, right column, line 5, Each PE’s state machine).
Regarding claim 16, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 16 is rejected under the same rationale as claim 1 above.
Regarding claim 17, all the limitations of claim 16 are taught by Parashar.
Parashar further teaches the processing system wherein the 20temporary memory further stores a boundary flag indicating a boundary of the feature and the weight that are stored in the temporary memory (Figs. 6 and 7, indices, IARAM/OARAM indices, index vector).
Regarding claim 19, Parashar teaches a system comprising:
a memory for storing image data and filter data associated with filtering of the image data, the image data including a plurality of features, the filter data including weight values (Fig. 5, section 4.1, DRAM for weight and activations);
a cache memory suitable for loading the image data and the filter data from the memory to store the image data (Fig. 6, OARAM, output activation RAM, section 4.2);
a temporary memory (Fig. 6, Weight FIFO, IARAM , page 33, section 4.2, a weight buffer, input activation RAM, A accumulation buffers);  
5a flow controller (page 33, section 4.2, the layer sequencer, each PE’s state machine) suitable for reading the image data and the filter data, detecting whether a pair of each feature and corresponding 15weight value includes a specific logic value, and overwriting the pair to a certain region of the temporary memory when it is determined that one of the pair includes the specific logic value (Fig. 7, weight compression, only non-zero values are written into the buffer, see Compression section under section 4.2, pages 33 and 34).
Regarding claim 20, all the limitations of claim 19 are taught by Parashar.
Parashar further teaches a system, wherein the specific logic value 20includes a zero value (Fig. 7, weight compression, only non-zero values are written into the buffer, see Compression section under section 4.2, pages 33 and 34).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2020/0234124 A1) see Figures 9~11 teaches zero skipping method for feature and weight values.
Wang (US 2019/0303757 A1) see Figures 3A~3C and [0028] teaches zero skipping method for weight values.
Lee (US 2018/0131946 A1) see Figures 11~12 teaches sparse convolution method by facilitating NZ values and relative sparse indexes.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to teach or reasonably suggest a processing system, wherein the temporary memory further stores a boundary flag indicating a boundary of a convolution operation of features and weights, in the temporary memory, in combination with the other limitations of the claim.
Claim 4 is objected to due to its dependency to claim 2 above.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844